     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 1 of 25

                                                                       ELECTRONICALLY FILED
                                                                             Pulaski County Circuit Court
                                                                       Terri Hollingsworth, Circuit/County Clerk
                                                                          2021-May-18 14:07:35
                                                                             60CV-21-308 7
                                                                           C06D12: 25 Pages




           IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                             CMLDMSION

JANICE NICOLE HARPER                                                     PLAINTIFF

v.                         CASE NO.: 60CV-21-_ __

RODNEY K. DUNN, Individually and in his
Official Capacity as an Arkansas State Trooper;
ALAN C. JOHNSON, in his Official Capacity as an
Arkansas State Trooper and Supervisor of Defendant
Rodney K. Dunn; COLONEL WILLIAM J. BRYANT
in his Official Capacity as the Director of the
ARKANSAS STATE POLICE; & JOHN DOES 1-X                            DEFENDANTS


                        COMPLAINT & JURY DEMAND

      COMES NOW Plaintiff Janice Nicole Harper, by and through her attorney,

Andrew Payne Norwood of Denton & Zachary, PLLC, and for her Complaint

against Defendant Rodney K. Dunn, Individually and in his Official Capacity as

an Arkansas State Trooper, Defendant Alan C. Johnson, in his Official Capacity

as an Arkansas State Trooper and Supervisor of Rodney K. Dunn, Defendant

Colonel William J. Bryant in his Official Capacity as the Director of the Arkansas

State Police, and John Does 1-X, and respectfully states as follows:

                                I. INTRODUCTION

      1.     This action arises out of negligently performed Pursuit Intervention

Technique (hereinafter "PIT") maneuver which resulted in a motor vehicle

collision that occurred on or about July 9, 2020, wherein Defendant Rodney K.

Dunn (hereinafter "Dunn"), in his capacity as an Arkansas State Trooper,

negligently performed a PIT maneuver on the vehicle driven by Janice Nicole
                                                                              Page 1 of 23
      Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 2 of 25




Harper (hereinafter "Plaintiff') while Plaintiff was traveling southbound on U.S.

Highway 67 / 167 in Pulaski County, Arkansas. Plaintiff brings this negligence

and intentional tort lawsuit under Arkansas law, seeking to be made whole and

recover compensatory, actual, consequential, special, and all other damages

permitted by law. Plaintiff also brings a federal claim under 42 U.S.C. § 1983

and the Fourteen Amendment of the Constitution of the United States of

America, related to Defendants' unconstitutional treatment of Plaintiff during the

traffic stop in question.

                            II. PARTIES & JURISDICTION

      2.     At all times relevant to this Complaint, Plaintiff was and continues

to be a resident and citizen of Pulaski County, Arkansas.

      3.     Upon information and belief, Defendant Rodney K. Dunn is an

Arkansas resident and can be served at his place of employment, 1 State Police

Plaza Drive, Little Rock, Arkansas 72209.

      4.     Upon    information   and   belief,   Defendant   Alan   C.   Johnson

(hereinafter "Johnson") is an Arkansas resident and can be served at his place

of employment, 1 State Police Plaza Drive, Little Rock, Arkansas 72209.

      5.     Upon information and belief, Defendant Colonel Bill Bryant

(hereinafter "Arkansas State Police") is an Arkansas resident and can be served

at his place of employment, 1 State Police Plaza Drive, Little Rock, Arkansas

72209. The Arkansas State Police, at all times relevant herein, was conducting

and doing business in Pulaski County, Arkansas. The Arkansas State Police was

the employer of Defendant Dunn and controlled Defendant Dunn's actions as an

                                                                           Page 2 of 23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 3 of 25




Arkansas State Trooper. Accordingly, the Arkansas State Police is responsible

and vicariously liable for the negligent acts and omissions of its employees,

including Defendant Dunn, as hereafter described, under the doctrine of

respondeat superior.

      6.    Separate Defendant John Does I-X, to the best of the Plaintiffs

information and belief, are individuals and/ or companies and/ or entities who

controlled the course and scope of Defendant Dunn's actions on July 9, 2020

during the negligently performed PIT maneuver in question, were responsible for

coming up with the policy, procedure, and/ or criteria for the PIT maneuver used

by Defendant Dunn on July 9, 2020, teaching Defendant Dunn the PIT

maneuver used by Defendant Dunn on July 9, 2020, and authorizing the

negligently performed PIT maneuver used by Defendant Dunn on July 9, 2020.

The John Doe parties are unknown to Plaintiff and her attorneys at this time.

See Affidavit of Counsel, filed with this complaint pursuant to Ark. Code. Ann. §

16-56-125, attached hereto as Exhibit A.

      7.    This Court has Jurisdiction pursuant to Ark. Const. art. 7, § 11,

which says that circuit courts shall jurisdiction in all civil cases; and pursuant

to Ark. Code Ann § 16-13-201(a), which says that circuit courts shall have

original jurisdiction of all actions and proceeding for the redress of civil

grievances except where exclusive jurisdiction is given to other courts.

      8.    Further, jurisdiction is proper in circuit court in the State of

Arkansas because the claims in this lawsuit involve primarily Arkansas state law




                                                                           Page 3 of 23
      Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 4 of 25




claims. Upon information and belief, Plaintiff and Defendants are Arkansas

residents and citizens, thus, there is no federal diversity jurisdiction.

       9.    Venue is proper in Pulaski County, Arkansas, in that it is (1) the

County in which a substantial part of the event or omissions giving rise to cause

of action occurred; (2) upon information and belief is the County in which an

individual defendant resided at the time of the event or omission giving rise to

the cause of action; and (3) the County in which the plaintiffs resided at the time

of the event or omission giving rise to the cause of action.

                           III.      STATEMENT OF FACTS

       10.   On July 9, 2020, at approximately 9:00 p.m., Plaintiff, who was

pregnant at the time, was traveling southbound on U.S Highway 67 /67 in the

middle lane of travel.

       11.   Defendant Dunn, who was acting in the course and scope of his

employment with the Arkansas State Police at the time, allegedly clocked Plaintiff

driving 84 m.p.h. in a 70 m.p.h. zone and proceeded to activate his emergency

lights to initiate a traffic stop on Plaintiffs vehicle.

       12.   Within four (4) seconds of Defendant Dunn initiating his Arkansas

State Police patrol cruiser overhead lights, Plaintiff turned on her blinker,

dropped her speed to approximately 60 m.p.h., and moved Plaintiffs vehicle into

the right lane of travel on U.S Highway 67 /67 southbound.

      13.    Plaintiff was unable to safely stop her vehicle on the right or left

shoulder due to concrete barriers and a reduced shoulder being on both sides of

the road; therefore, leaving the Plaintiff with no room to safely pull over her car.

                                                                            Page 4 of 23
      Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 5 of 25




       14.    Within fourteen (14) seconds of Defendant Dunn initiating his

Arkansas State Police patrol cruiser overhead lights, Defendant Dunn floored his

Arkansas State Police patrol cruiser to get less than a car length away from the

rear of Plaintiffs vehicle while pointing his Arkansas State Police patrol cruiser

spotlight in Plaintiffs rearview mirror.

       15.    Within fifteen (15) seconds of Defendant Dunn initiating his

Arkansas State Police patrol cruiser overhead lights, Plaintiff activated her

vehicle's emergency flashers to indicate to Defendant Dunn that Plaintiff was

seeking a safe place to stop her vehicle.

       16.    Within nineteen (19) seconds of Defendant Dunn initiating his

Arkansas State Police patrol cruiser overhead lights, Defendant Dunn initiated

the siren on his Arkansas State Police patrol cruiser.

       17.    There were no exits or shoulder for Plaintiff to safely exit the

highway, before Defendant Dunn negligently executed a PIT maneuver on

Plaintiffs vehicle two (2) minutes and seven (7) seconds after Defendant Dunn

initiated his Arkansas State Police patrol cruiser overhead lights, which caused

Plaintiffs vehicle to flip.

       18.    Once Defendant Dunn initiated the overhead lights on his his

Arkansas State Police patrol cruiser, Plaintiff reduced her speed to well below

the speed limit of 70 m.p.h., turned on her vehicle's emergency flashers, and

diligently looked for a safe spot to park her vehicle for her encounter with

Defendant Dunn, for this Defendant Dunn executed a negligently performed PIT




                                                                       Page 5 of23
      Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 6 of 25




maneuver which flipped the Plaintiffs vehicle and placed her life and the life of

her unborn child at risk.

       19.     Upon information and belief, the Arkansas State Police is a self-

insured entity pursuant to Arkansas Code Annotated§ 21-9-303.

       20.     That Arkansas Code Annotated § 21-9-303 provides that self-

ensured entities are responsible and liable for damages, to the extent of the

prescribed minimum insurance coverage amounts found in the Motor Vehicle

Safety Responsibility Act§ 27-19-101; operating as a de facto uninsured motorist

insurance contract, by way of statutorily authorized direct action against the

political subdivision in question.

       21.     Plaintiff has a direct cause of action against the Arkansas State

Police, despite the existence or non-existence of the de facto contract in question,

pursuant to Arkansas Code Annotated§ 21-9-303.

      22.      Due to the negligently performed PIT maneuver in question by

Defendant Dunn, Plaintiff suffered severe bodily injures as her vehicle was

flipped.

                                IV.CAUSES OF ACTION
                Count I -Di,rect and Vicarious Liability for Defendants
             Alan C. Johnson & William J. Bryant in his Official Capacity
                     as the Di.rector of the Arkansas State Police

       19.    Plaintiff re-alleges and incorporates by reference the preceding

paragraphs in this Complaint as though stated herein word-for-word.

      20.     Defendant Dunn's supervisor Defendant Johnson and employer, the

Arkansas State Police, had a direct, affirmative non-delegable duty to ensure


                                                                            Page 6 of 23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 7 of 25




Defendant Dunn safely operated his vehicle on interstate highways in a

reasonably prudent manner and with the highest degree of care.

      21.      At all relevant times,   Defendant Dunn was acting as an

agent/employee/servant in the scope and course of his employment with the

Arkansas State Police, subject to its direction and control while furthering their

business interests.

      22.      Defendant Dunn's supervisor, Defendant Johnson, and employer,

the Arkansas State Police, are affirmatively negligent and directly and vicariously

liable, under the doctrine of respondeat superior and imputed conduct, for the

conduct of its agent and employee in the course and scope of his employment.

      23.      Defendant Dunn, an agent and employee of the Arkansas State

Police, was tasked by Defendant Dunn's supervisor at the time, Defendant

Johnson, to drive an Arkansas State Police patrol cruiser on the streets of

Arkansas to further the Arkansas State Police's business interests.

      24.   The acts and omissions of Defendant Dunn are directly imputed to

his employer and principle, the Arkansas State Police. Defendant Dunn's

negligent and careless acts and omissions occurred while he was in the scope

and course of his employment and in furtherance of the business interests of the

Arkansas State Police on the public roads and interstate highways in the State

of Arkansas.

      25.   Upon information and belief, Defendant Johnson and the Arkansas

State Police failed to train, supervise, monitor, and/or control its employees,




                                                                         Page 7 of23
      Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 8 of 25




including Defendant Dunn, regarding the rules, regulations, procedures and

policies applicable to the proper application of PIT maneuver during a traffic stop.

       26.   Defendant Johnson and the Arkansas State Police failed to have

policies and/or procedures in place to prevent their employees, including

Defendant Dunn, from operating Arkansas State Police patrol cruiser in a

negligent and/ or reckless manner.

       27.   Defendant Johnson and the Arkansas State Police, through their

actions and inactions, adopted a policy in which it allowed and encouraged,

rather than discouraged, Defendant Dunn to drive in the negligent and reckless

manner in which Defendant Dunn was driving at the time that he collided with

Plaintiff.

       28.   Defendant Johnson and the Arkansas State Police was willful and

wanton in their conduct, and had notice or could have foreseen that Defendant

Dunn would act willfully, wantonly, or with conscience indifference to the safety

of individuals traveling on the roads of Arkansas, including Plaintiff.

       29.   As a direct and proximate result of the acts and omissions of

Defendants Dunn, as described above, Plaintiff was suffered bodily injury and

Plaintiff seeks compensation in excess of the amount required for federal

diversity jurisdiction.

    Count II - Direct and Affirmative Negligence of Defendant Rodney K. Dunn

       30.   Plaintiff re-alleges and incorporates by reference the preceding

paragraphs in this Complaint as though stated herein word-for-word.



                                                                          Page 8 of 23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 9 of 25




      31.      Defendant Dunn, in the scope and course of his employment and in

furtherance of the business interests of the Arkansas State Police, was directly

and affirmatively careless and negligent, including, but not limited to, the

following particulars:

      a. Failing to properly and safely execute the PIT maneuver in question;

      b. Failing to obey the "rules of the road" in violation of the common law of

            Arkansas;

      c. Failing to exercise the degree of care that an ordinary prudent person

            would exercise under the facts and circumstances as they existed at

            the time of the accident; and

      d. Failing to operate a motor vehicle upon roadways in such a way as to

            avoid injuring or killing someone, in violation of the common law of

            Arkansas.

      32.     It was foreseeable that the failure of Defendants Dunn, while in the

scope and course of his employment and in furtherance of the business interests

of the Arkansas State Police, to operate Defendant Dunn's Arkansas State Police

patrol cruiser in a reasonably prudent and safe manner, would present and

cause an appreciable risk of serious harm or danger to other public users and

travelers on the interstate and intrastate highway systems, including Plaintiff.

      33.     As a direct and proximate result of the acts and omissions of

Defendants Dunn, Defendant Johnson, and the Arkansas State Police, as

described above, Plaintiff was suffered bodily injury and Plaintiff seeks

compensation in excess of the amount required for federal diversity jurisdiction.

                                                                        Page 9 of 23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 10 of 25




            Count III - Assault by Separate Defendant Rodney K. Dunn

      34.    Plaintiff re-alleges and incorporates by reference the preceding

paragraphs in this Complaint as though stated herein word-for-word.

      35.    At all times alleged herein, Plaintiff had the right to protection of her

mind and body.

      36.    Separate Defendant Dunn's conduct constituted an intentional

attempt to do injury to Plaintiff by force or violence.

      37.    Separate Defendant Dunn's committed threatening gestures and/ or

maneuvers with Defendant Dunn's Arkansas State Police patrol cruiser with the

intent to cause apprehension of imminent physical injury.

      38.    Separate     Defendant   Dunn's    conduct     created   a   reasonable

apprehension of imminent physical injury and immediate harmful or offensive

contact upon Plaintiff.

      39.    Separate Defendant Dunn's intended to cause Plaintiff to have

apprehension of imminent physical injury and immediate harmful or offensive

contact.

      40.    The injuries suffered by Plaintiff were inflicted while Plaintiff was

presenting no immediate threat to anyone.

      41.    Separate Defendant Dunn's conduct on July 9,                 2020 was

tantamount to the criminal offense of Assault in the Third Degree, pursuant to

Arkansas Code Annotated§ 5-13-207.

      42.    Separate Defendant Dunn's conduct constituted a reckless attempt

to engage in conduct that created substantial risk of physical injury to Plaintiff.

                                                                          Page 10 of 23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 11 of 25




         43.    Separate Defendant Dunn's conduct on July 9,             2020 was

tantamount to the criminal offense of Assault in the Second Degree, pursuant to

Arkansas Code Annotated§ 5-13-206.

         44.    Separate Defendant Dunn's conduct constituted an intentional

attempt to do injury to Plaintiff by force or violence resulting in serious injury or

death.

         45.    Separate Defendant Dunn's conduct on July 9, 2020 was

tantamount to the criminal offense of Assault in the First Degree, pursuant to

Arkansas Code Annotated§ 5-13-205.

         46.    Separate Defendant Dunn's intentional acts were a proximate cause

and result of injuries sustained by Plaintiff.

      4 7.      As a direct and proximate result of the willful, wanton, malicious,

and intentional actions of Separate Defendant Dunn, Plaintiff suffered bodily

injuries, mental anguish, humiliation, and embarrassment, and Plaintiff seeks

compensation in excess of the amount required for federal diversity jurisdiction.

               Count IV - Battery by Separate Defendant Rodney K. Dunn

      48.       Plaintiff re-alleges and incorporates by reference the preceding

paragraphs in this Complaint as though stated herein word-for-word.

      49.       Separate Defendant Dunn's conduct as alleged herein constituted

unconsented, wrongful, offensive, and unjustified contact with Plaintiff.

      50.       Separate Defendant Dunn's physical contact with Plaintiff was

intentional in nature and intended to cause serious physical injury by means of

harmful or offensive contact with Plaintiff.

                                                                         Page 11 of23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 12 of 25




      51.    The serious physical injuries suffered by Plaintiff were inflicted by

Defendant Dunn while Plaintiff presented no immediate harmful or offensive

contact to Defendant, or any other individual.

      52.    Separate Defendant Dunn's actions were meant to cause physical

injury and harm to Plaintiff and to offend the personal dignity of a reasonable

person.

      53.    Separate Defendant Dunn's conduct constitutes the tort of battery

and the criminal offense of Battery in the Third Degree, pursuant to Arkansas

Code Annotated§ 5-13-203(a).

      54.    Separate Defendant Dunn's conduct constitutes the tort of battery

and the criminal offense of Battery in the Second Degree, pursuant to Arkansas

Code Annotated§ 5-13-202(a).

      55.    Separate Defendant Dunn's conduct constitutes the tort of battery

and the criminal offense of Battery in the First Degree, pursuant to Arkansas

Code Annotated§ 5-13-201(a).

      56.    As a direct and proximate result of the willful, wanton, malicious,

and intentional actions of Separate Defendant Dunn, Plaintiff suffered bodily

injuries, mental anguish, humiliation, and embarrassment, and Plaintiff seeks

compensation in excess of the amount required for federal diversity jurisdiction.

            Count V - Outrage by Separate Defendant Rodney K. Dunn

      57.    Plaintiff re-alleges and incorporates by reference the preceding

paragraphs in this Complaint as though stated herein word-for-word.



                                                                       Page 12 of23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 13 of 25




       58.   Separate Defendant Dunn willfully and wantonly engaged in

extreme and outrageous conduct towards Plaintiff.

       59.   This conduct proximately caused damage to Plaintiff in the form of

physical injuries and emotional distress.

       60.   Separate Defendant Dunn knew or should have known in light of

the surrounding circumstances that his conduct would naturally and probably

result in emotional distress and bodily harm to Plaintiff.

       61.   Despite knowing Defendant Dunn's conduct, including ramming

Plaintiffs vehicle until Plaintiffs vehicle rolled over, was so outrageous in

character and so extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious and utterly intolerable in a civilized

society.

      62.    Separate Defendant Dunn's conduct is even more outrageous in the

light that Defendant Dunn knew him ramming Plaintiff's vehicle until Plaintiffs

vehicle rolled over was being recorded on his dash cam, and Separate Defendant

proceeded to flip Plaintiffs car anyway.

      63.    Separate Defendant Dunn's intentional, willful, malicious, and

intolerable actions, caused and continue to cause Plaintiff to suffer mental

anguish and emotional distress, including, but not limited to, extremely

unpleasant mental humiliation, distress of the mind, chagrin, disappointment,

and physical injuries of the type that no reasonable person should be expected

to endure, and Plaintiff seeks compensation in excess of the amount required for

federal diversity jurisdiction.

                                                                     Page 13 of23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 14 of 25




    Count VI - Malicious Prosecution by Separate Defendant Rodney K. Dunn

      64.    Plaintiff re-alleges and incorporates by reference the preceding

paragraphs in this Complaint as though stated herein word-for-word.

      65.    Defendant Dunn caused criminal charges - namely Failure to Yield

to Emergency Vehicle allegedly in violation of Arkansas Code Annotated§ 27-51-

901 - to be filed against the Plaintiff, without probable cause.

      66.    There was no reasonable basis to support the filing of any charges

against the Plaintiff related to Failure to Yield to Emergency Vehicle. Accordingly,

Defendant Dunn has engaged in a malicious prosecution and abuse of the

process.

      67.    Defendant Dunn had Plaintiff charged with Failure to Yield to

Emergency Vehicle because it was not safe for Plaintiff to stop in the middle of

the road, on a highway, at night, despite the fact that Plaintiff activated Plaintiffs

emergency flashers to indicate to Defendant Dunn that Plaintiff was seeking a

safe place to stop her vehicle once Defendant Dunn activated his emergency

lights on his Arkansas State Police patrol cruiser.

      68.    Defendant Dunn took these actions because Defendant Dunn did

not know better. The Arkansas State Police failed to train Defendant Dunn in the

appropriate manner of initiating a traffic stop on a road with an extremely

reduced shoulder and the Arkansas State Police failed to train Defendant Dunn

in proper and safe PIT maneuver technique.

      69.    As a direct and proximate cause of Defendant Dunn's intentional

actions, Plaintiff has suffered severe mental and emotional distress, lost work,

                                                                          Page 14 of 23
      Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 15 of 25




incurred attorney costs, and incurred other expenses in an amount to be proven

at trial.

       70.    The Defendant should be held liable for punitive damages, since the

Defendant acted with deliberate indifference to Plaintiffs State and Federal

Constitutional rights. The Defendant should be liable for individual and punitive

damages in his individual and official capacity under State law.

    Count VII - Violation of 42 U.S.C ..§ 1983 Related to the Excessive Force of
                            Defendant Rodney K. Dunn

       71.    Plaintiff re-alleges and incorporates by reference the preceding

paragraphs in this Complaint as though stated herein word-for-word.

       72.    Plaintiff makes a claim under 42 USC § 1983 for violation of the

Fourth Amendment of the U.S. Constitution.

       73.    The Fourth Amendment does not permit Defendants to use

excessive force. See Small v. Mccrystal, 708 F.3d 997, 1005 (8th Cir. 2013) ("The

right to be free from excessive force in the context of an arrest is clearly

established under the Fourth Amendment.").

       7 4.   Claims of excessive force in the course of making a seizure of the

person - while implementing a PIT JI1aneuver in the process - is properly

analyzed under the Fourth Amendment's objective reasonableness standard. See

Scott v. Harris, 550 U.S. 372, 381 (2007).

       75.    "Circumstances relevant to the reasonableness of the officer's

conduct include 'the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively


                                                                         Page 15 of23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 16 of 25




resisting arrest or attempting to evade arrest by flight."' See Brown v. City of

Golden Valley, 574 F.3d 491, 496 (8th Cir. 2009) (citation omitted).

       76.   On July 9, 2020, Plaintiff had a clearly-established constitutional

right to be free from excessive force.

       77.   The Defendant Dunn's use of force against Plaintiff was not

reasonable under the circumstances, and was excessive.

       78.   Plaintiff did not pose any threat to Defendant Dunn, other officers,

or any civilians at the time of incident in question.

       79.   Defendant Dunn knew or reasonably should have known of the

danger Defendant Dunn placed Plaintiff into on July 9, 2020 during Defendant

Dunn's assault and battery.

      80.    Defendant Dunn negligently executed a PIT maneuver on Plaintiffs

vehicle two (2) minutes and seven (7) seconds after Defendant Dunn initiating

his Arkansas State Police patrol cruiser overhead lights and while Plaintiff was

going well below the speed limits with Plaintiffs emergency flashers on in the

right lane, which caused Plaintiffs vehicle to flip, which was so dangerous that

Defendant Dunn knew or reasonably should have known that such an action

could result in injuries to Plaintiff.

      81.    The actions of Defendant Dunn constituted clear excessive force.

      82.    Upon information and belief, the Arkansas State Police have been

sued before for excessive force violations related to PIT maneuvers. And the

Arkansas State Police failed to properly investigate or take corrective action to

prevent these types of excessive force violations from happening again.

                                                                       Page 16 of 23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 17 of 25




       83.    Defendant Dunn's actions deprived Plaintiff of her right to be free

from excessive force and they were motivated by an unconstitutional enforced

policy, pattern of practice, and/or custom by the Arkansas State Police. Upon

information and belief, the Arkansas State Police did not enforce its excessive

force policies

       84.    All Defendants were state actors acting under the color of state law.

        Count VIII - Violation of 42 U.S.C. § 1983 by Arkansas State Police


       85.    Plaintiff re-alleges and incorporates by reference the preceding

paragraphs in this Complaint as though stated herein word-for-word.

       86.    Governmental bodies are liable for constitutional violations under

42 U.S.C. § 1983 when execution of its official policy or custom deprives an

individual of its rights protected under the Constitution. See Monell v.

Department of Social Services of City of New York, 436 U.S. 685, 694-95 (1978).

       87.    Such governmental liability exists where a governmental entity fails

to properly train, supervise, and discipline its employees amounting in a

deliberate indifference to one's constitutional rights. See City of Canton, Ohio v.

Harris, 489 U.S. 378 (1989); see also Patzner v. Burkett, 779 F.2d 1363, 1367

(8th Cir. 1985).

      88.     At all times relevant, the Arkansas State Police had a duty to

properly train, supervise, and discipline their employees and agents.

      89.     The Arkansas State Police breached that duty, by, including but not

limited to:


                                                                        Page 17 of 23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 18 of 25




       a. Improperly training, authorizing, encouraging, and/ or directing officers

             on proper use of force;

       b. Failing to investigate allegations of excessive force; and/ or

       c. Failing to discipline officers for violations of policy related to excessive

             force.

       90.       The policy, pattern of practice, or custom of condoned misconduct

is tacitly or overtly sanctioned, as evidenced by the conduct of Defendant Dunn

and the Arkansas State Police's failure to properly train, supervise, investigate,

and discipline Defendant Dunn, which shows a deliberate indifference to

Plaintiff's constitutional rights.

       91.       This unconstitutional behavior of Arkansas State Police Trooper is

carried out pursuant to a policy, pattern of practice, or custom, whether formal

or informal, which violates the constitutional rights of persons situated such as

the Plaintiff.

       92.       Defendant Johnson and Defendant Bryant failed to take sufficient

remedial actions to end this policy, pattern of practice, and/or custom within

the Arkansas State Police.

       93.       The condoning of misconduct, and the failure to end this policy,

pattern of practice, and/or custom by Defendant Johnson and Defendant Bryant

was a proximate cause to the injuries suffered by Plaintiff.

       94.       Wherefore, as a direct and proximate cause of the actions of the

Defendant Johnson, Defendant Bryant, and the Arkansas State Police, Plaintiff




                                                                           Page 18 of 23
      Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 19 of 25




has suffered bodily injury and Plaintiff seeks compensation in excess of the

amount required for federal diversity jurisdiction.

     COUNT IX - Violation of the Fourteen Amendment of the U.S. Constitution

       95.   Plaintiff re-alleges and incorporates by reference the preceding

paragraphs in this Complaint as though stated herein word-for-word.

       96.   Plaintiff had a clearly established right to be free from arrest without

probable cause under the Fourth Amendment and the Arkansas Constitution.

       97.   The Arkansas State Police failed to train its officers - including

Defendant Dunn - in the appropriate probable cause necessary to arrest an

American citizen.

       98.   Therefore,   Defendant    violated   Plaintiffs   State   and   Federal

Constitutional Rights to be free from unreasonable search and seizure.

       99.   As a direct and approximate cause of Defendant's intentional

actions, Plaintiff has suffered severe mental and emotional distress, lost work,

incurred attorney costs, and incurred other expenses in an amount to be proven

at trial.

       100. The Defendant should be held liable for punitive damages under

Federal law, since the Defendant acted with deliberate indifference to Plaintiffs

State and Federal Constitutional rights. The Defendant should be liable for

individual and punitive damages in his individual and official capacity under

State law.




                                                                         Page 19of23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 20 of 25




                                   V. CAUSATION

      101. Plaintiff re-alleges and incorporates by reference the preceding

paragraphs in this Complaint as though stated herein word-for-word.

      102. As a direct and proximate result of the negligence and tortious acts

and/ or omissions alleged herein, Plaintiff suffered injuries and damages as set

forth herein, for which Plaintiff is entitled to compensation.

                                    VI.DAMAGES

      103. Plaintiff re-alleges and incorporates by reference the preceding

paragraphs in this Complaint as though stated herein word-for-word.

      104. Plaintiff is entitled to the following measures of damages:

      a. The nature, extent, duration, and permanency of her injuries;

      b. The full extent of the injuries she sustained;

      c. The expense of the medical care, treatment, and services received,

         including transportation, board, and lodging expenses that have been

         received or reasonable may be received in the future;

      d. Pain, suffering, embarrassment, humiliation, and mental anguish

         experienced in the past, present, and reasonably expected to be

         experienced in the future;

      e. Loss of enjoyment of life or hedonic damages;

      f. The visible results of any scarring and/ or disfigurement;

      g. The value of any earnings, profits, or salary lost in the past, present, or

         that will reasonably be lost in the future;

      h. Personal property loss and consequential damages.

                                                                         Page 20 of 23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 21 of 25




       105. The injuries and damages described herein have been suffered in

the past and/or are reasonably expected to be suffered in the future.

       106. Additionally, Defendant Dunn's behavior and conduct constitutes a

felony under Arkansas law, which entitles Plaintiff to recover costs and attorney

fees under Arkansas law in addition to any other remedies in law or equity

pursuant to Arkansas Code Annotated§ 16-118-107.

                          VD.       PUNITIVE DAMAGES

       107. Plaintiff re-alleges and incorporates by reference the preceding

paragraphs in this Complaint as though stated herein word-for-word.

       108. Plaintiff seeks punitive damages for Defendant Dunn's reckless,

malicious, knowing, and intentional acts and/ or omissions. Defendant Dunn

acted in such a reckless, malicious, and/ or deliberate manner from which malice

may be inferred and Defendant Dunn knew or should have been known that his

conduct would naturally and probably result in damage to Plaintiff.

      109. Separate     Defendant Dunn's continued such conduct under

circumstances in conscious and/or deliberate disregard to the consequences to

Plaintiff, from which malice may be inferred.

      110. Punitive damages are needed to punish Defendant Dunn and deter

Defendant Dunn, and other similarly situated individuals, from similar conduct

in the future.

                 VDI.      DEMAND AND PRAYER FOR RELIEF

      111. Plaintiff respectfully requests a jury trial on issues herein.




                                                                        Page 21 of23
     Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 22 of 25




      112. Plaintiff specifically reserves the right to amend Plaintiffs Complaint

& Jury Demand to conform to proof.

      113. Plaintiff specifically reserves the right to file additional and

supplemental pleadings after further investigation and discovery and additional

facts are ascertained.

      WHEREFORE,         premises   considered,   Plaintiff   hereby   prays   and

respectfully requests for the following: (1) an award of damages, including, but

not limited to, actual, compensatory, special, consequential, and punitive

damages exceeding $100,000.00, and a joint and several judgment be entered

against Defendants for all damages caused by Defendants, and sufficient to fully

compensate Plaintiff for her injuries and losses suffered because of Defendants'

conduct; (2) for pre-judgment interest and post-judgment interest at the

maximum rate allowed by law; (3) for reasonable expenses, attorney fees, and

costs; and (4) for all other proper relief which the Court may determine Plaintiff

may be legally, equitably, or otherwise so entitled.


                                      Respectfully Submitted,




                                      Andrew Payne Norwood, ABN #2017107
                                      Joe Denton, ABN #2012167
                                      Justin Zachary, ABN #2010162
                                      Denton & Zachary, PLLC
                                      2100 Riverdale Road, Suite 200-A
                                      Little Rock, Arkansas 72202
                                      Phone:       501-358-4999
                                      Fax:         501-358-4 737
                                      Email: andrew@dentonandzachary.com

                                                                        Page 22 of23
Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 23 of 25




                                   joe@dentonandzachary.com
                                   justin@dentonandzachary.com

                            Attorneys for Plaintiff




                                                         Page 23 of 23
      Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 24 of 25




              IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                CIVIL DIVISION

JANICE NICOLE HARPER                                                             PLAINTIFF

v.                               CASE NO.: 60CV-21-_ __

RODNEY K. DUNN, Individually and in his
Official Capacity as an Arkansas State Trooper;
ALAN C. JOHNSON, in his Official Capacity as an
Arkansas State Trooper and Supervisor of Defendant
Rodney K. Dunn; COLONEL WILLIAMS J. BRYANT
in his Official Capacity as the Director of the
ARKANSAS STATE POLICE; & JOHN DOES 1-X                                       DEFENDANTS

                                  AFFIDAVIT OF COUNSEL
       I, Andrew Payne Norwood, Plaintiffs attorney, pursuant to Ark. Code Ann. § 16-56-

125(c), submit this affidavit in support of the Complaint, filed contemporaneously herewith. I

solemnly swear the following facts and information are true and correct to the best of my

infmmation and belief:


       1.      I am one of the attorneys for the Plaintiff in this matter.

       2.      Neither I nor my client know the identities of the John Doe designations set fotth

in the pleading.

       3.      Upon determining the identity of the unknown parties responsible for the injuries

and damages sustained by Plaintiff and the decedent, I will timely amend the Complaint and

specifically designate the names of the unknown parties.

       4.      This Affidavit is filed in accordance with Ark. Code Ann.§ 16-56-125.


FURTHER AFFIANT SAVETH NOT.




                                                                                       Page 1 of 2


                                                                                    EXHIBIT A
        Case 4:21-cv-00559-BRW Document 2 Filed 06/23/21 Page 25 of 25




                                            ndrew P ne orwood, ABN #2017107
                                           Joe De on, ABN #2012167
                                           Justin Zachary, ABN #2010162
                                           Denton & Zachary, PLLC
                                           2100 Riverdale Road, Suite 200-A
                                           Little Rock, Arkansas 72202
                                           Phone:       501-358-4999
                                           Fax:         501-358-4737
                                           Email:       andrew@den tonandzachary. com
                                                        j oe@den tonandzachary. com
                                                        justin@dentonandzachary. com


STATE OF ARKANSAS                 )
                                  )        ss.
COUNTY OF PULASKI                 )


         SUBSCRIBED AND SWORN TO before me, a Notary Public, this 18th day of May
2021.

              CHRISTINA HEAD
            Notary Public-Arkansas
                Pulaski County
        My Commission Expires 02-18-2031
            commission# 12713466



                                                      _1_,.--'--'/6~,.-----'""--"20'----'-£.-,?:?11---------- ________
                  SEAL                                    My Commission Expires




                                                                                                              Page 2 of 2
